DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 13,14, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU et al. (CN 111381420 A).
Regarding claims 1, 5 and 6, HU discloses an illumination system, configured to provide an illumination beam, and comprising: 
a blue laser module (blue laser 113 of fig. 2), a green laser module (green laser 112 of fig. 2), a red laser module (red laser 111 of fig. 2), and a wavelength conversion component, wherein 
the blue laser module (113) is configured to provide a blue beam (para. 0082 and 0083); 
the green laser module (112) is configured to provide a green beam (para. 0082-0083); 
the red laser module (111) is configured to provide a red beam (para. 0082-0083); 

wherein in a first time interval, the blue beam (from blue laser 113), the green beam (from green laser 112), and the red beam (from red laser 111) are sequentially transmitted to the optical output region (red laser light and green laser light are output via lasers 111 and 112 where it is transmitted through the conversion device 115 specifically, through the transmission area 115d, and the blue laser is emitted when reflection area 115c is rotated onto the path of the blue laser 113 emission), wherein the illumination beam comprises the blue beam, the green beam, and the red beam (system of fig. 2 can illuminate modulation device 180 sequentially with red, green and blue light; para. 0087); 
in a second time interval (when “Y” fluorescent is rotated into the light path of the blue laser light), the blue beam is transmitted to the wavelength conversion region to form a converted beam (“Y” yellow), wherein the illumination beam comprises the converted beam (para. 0087; yellow fluorescence in the fourth sub-period).

Regarding claim 2, HU discloses wherein the optical output region is provided with an optical adjustment structure (para. 0086; e transmission area 115d is used to transmit the first primary color light and the second primary color light emitted by the 

Regarding claim 7, HU discloses further comprising a converging lens, wherein the blue beam (from blue laser 113 of fig. 2) enters the converging lens (116) from one side of the converging lens (illustrated in fig. 116), and transmitted to the light reflection region (reflection area 115c of fig. 3), the blue beam (from blue laser 113) is reflected by the light reflection region to the other side of the converging lens to be emitted from the converging lens (illustrated in fig. 3).

Regarding claim 8, HU discloses further comprising a first light splitting component (second guiding element 117 of fig. 2) and second light splitting component (117), wherein the first light splitting component is disposed between the blue laser module (113) and the wavelength conversion component (115), and configured to guide the blue beam so that the blue beam is transmitted to the wavelength conversion component (illustrated in fig. 2); the second light splitting component (first guide element 114 of fig. 2) is disposed between the green laser module (112) and the red laser module (111), and configured to guide the green beam and the red beam so that the green beam and the red beam are transmitted to the wavelength conversion component (illustrated in fig. 2).

18, HU discloses a projection device, comprising: 
an illumination system (light source system 110 of fig. 2), a light valve (180), and a projection lens (however, not explicitly disclosed it is implicitly disclosed because projection systems have projector lenses), wherein 
the illumination system is configured to provide an illumination beam (the illumination beam is emitted onto the modulation device 180; fig. 2), and comprises: a blue laser module (blue laser 113 of fig. 2), a green laser module (green laser 112 of fig. 2), a red laser module (red laser 111 of fig. 2), and a wavelength conversion component, wherein 
the blue laser module (113) is configured to provide a blue beam (para. 0082 and 0083); 
the green laser module (112) is configured to provide a green beam (para. 0082-0083); 
the red laser module (111) is configured to provide a red beam (para. 0082-0083); 
the wavelength conversion component (“Y” of  yellow fluorescent, so conversion region Y is provided with a yellow wavelength conversion materials, such as fluorescent powder, quantum dot or phosphor material, which is good for fully using the yellow wavelength conversion material of high light efficiency and stability; para. 0086) has a wavelength conversion region and an optical output region (illustrated in fig. 2, lenses 116 and 118), 
wherein in a first time interval, the blue beam (from blue laser 113), the green beam (from green laser 112), and the red beam (from red laser 111) are sequentially transmitted to the optical output region (red laser light and green laser light are output via lasers 111 and 112 where it is transmitted through the conversion device 115 specifically, through the transmission area 115d, and the blue laser is emitted when reflection area 115c is rotated onto the path of the blue laser 113 emission), wherein the illumination beam comprises the blue beam, the green beam, and the red beam (system of fig. 2 can illuminate modulation device 180 sequentially with red, green and blue light; para. 0087); 
in a second time interval (when “Y” fluorescent is rotated into the light path of the blue laser light), the blue beam is transmitted to the wavelength conversion region to form a converted beam (“Y” yellow), wherein the illumination beam comprises the converted beam (para. 0087; yellow fluorescence in the fourth sub-period); 
the light valve is disposed on a transmitting path of the illumination beam, and converts the illumination beam into an image beam; the projection lens is disposed on a transmitting path of the image beam.

Regarding claim 14, HU discloses wherein the optical output region is provided with an optical adjustment structure (para. 0086; e transmission area 115d is used to transmit the first primary color light and the second primary color light emitted by the first light-emitting body 111 and the second light-emitting body 112. It can be understood that the transmission area 115d is also incident on the transmission area 115d. The light is scattered to alleviate the speckle phenomenon caused by the light of the first primary color and the light of the second primary color.).



Regarding claim 20, HU discloses further comprising a first light splitting component (second guiding element 117 of fig. 2) and second light splitting component (117), wherein the first light splitting component is disposed between the blue laser module (113) and the wavelength conversion component (115), and configured to guide the blue beam so that the blue beam is transmitted to the wavelength conversion component (illustrated in fig. 2); the second light splitting component (first guide element 114 of fig. 2) is disposed between the green laser module (112) and the red laser module (111), and configured to guide the green beam and the red beam so that the green beam and the red beam are transmitted to the wavelength conversion component (illustrated in fig. 2).

Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU et al. (CN 111381420 A) embodiment 2 herein referred to as emb. 2.
Regarding claim 1, HU emb. 2 discloses an illumination system, configured to provide an illumination beam, and comprising: a blue laser module (blue laser 213 of fig. 
a wavelength conversion component (215), wherein the blue laser module is configured to provide a blue beam (blue laser 213 provides blue light); the green laser module is configured to provide a green beam (green laser 212 provides green light); the red laser module is configured to provide a red beam (red laser 211 provides red light); the wavelength conversion component (215) has a wavelength conversion region (“Y” yellow of fig. 5) and an optical output region (215c of fig. 5), wherein 
in a first time interval, the blue beam, the green beam, and the red beam are sequentially transmitted to the optical output region (para. 0094; reflection area 215c is used to reflect the first primary color light, the second primary color light and the third primary color light), wherein the illumination beam comprises the blue beam, the green beam, and the red beam (para. 0094); 
in a second time interval, the blue beam is transmitted to the wavelength conversion region to form a converted beam (conversion area Y of fig. 5), wherein the illumination beam comprises the converted beam (para. 0094).

Regarding claim 8, HU emb. 2 discloses further comprising a first light splitting component (yellow converted light reflector (herein referred to as yellow reflector) that is immediately above the wavelength conversion device 215 of fig. 4) and second light splitting component (second guide member 217 of fig. 4), wherein the first light splitting component (yellow reflector) is disposed between the blue laser module (213) and the wavelength conversion component (215), and configured to guide the blue beam (from 

Regarding claim 9, HU emb. 2 discloses further comprising: a third light splitting component (first guide member 214 of fig. 4), disposed between the wavelength conversion component (215), the green laser module (212), and the red laser module (211), and configured to guide the green beam and the red beam so that the green beam and the red beam are transmitted to the wavelength conversion component (illustrated in fig. 4).

Allowable Subject Matter
Claims 3, 4, 10-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is wherein further comprising a 1/2-wavelength delay component correspondingly disposed in the optical output region.



The subject matter of claim 10 that was found to be allowable is further comprising a half transmission/reflection component disposed between the blue laser module and the wavelength conversion component.

Claims 11 and 12 are allowable as being dependent on claim 10.

The subject matter of claim 15 that was found to be allowable is wherein further comprising a 1/2-wavelength delay component correspondingly disposed in the optical output region.

The subject matter of claim 16 that was found to be allowable is wherein further comprising a 1/4-wavelength delay component correspondingly disposed in the optical output region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        25 January 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882